DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1a.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1b.	The amendment response filed on 19 April 2022 has been entered.  
Status of Claims: 
1c.	Claims 1-8, 13-14, 16-18, 20-21, 23-24, 26-28, 30-34 are pending.

1d. 	Applicant Applicant’s election without traverse of Group I in the reply filed on 04/19/2022 is acknowledged.
1e.	Claims 1-8, 13-14, 16-17, 21, 23, 24, 26-27 and new claims 30-34 are drawn to elected invention. Claim 21 has been amended to depend from claim 1 and claims 23-24, 26 were inadvertently placed in group III.  Therefore, claims 21, 23, 24, and 26 are rejoined and fully examined for patentability under 37 CFR 1.104.
1f.	Claims 18, 20, 28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/19/2022.
The restriction requirement is still deemed proper and therefore made FINAL. 
Response to Applicants’ amendment and arguments:
2. 	The following objection and rejections are withdrawn in light of Applicants’ amendment and arguments:  

2a.	All of the objections and rejections of cancelled claims are moot. 
2b.	The rejection of claims 1-8, 13-14, 16 and 27 made under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn. The amended claims recite that the claimed chimeric protein comprises an antibody or antigen binding fragment thereof that specifically binds SARS-CoV-2 spike protein and 5 to 50 contiguous positively charged amino acids. 
2c.	The rejection of claims 1-8, 13-14, 16 and 27 made are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for not enabling the full scope of the claimed invention is withdrawn. The amended claims recite that the claimed chimeric protein comprises an antibody or antigen binding fragment thereof that specifically binds SARS-CoV-2 spike protein and 5 to 50 contiguous positively charged amino acids. 
 EXAMINER’S AMENDMENT

3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.   Authorization for this examiner’s amendment was given in a telephone interview with Michelle J. Bradley, (Applicants' Representative) on 04 May 2022.
The application has been amended as follows: 
In The Claims:
3a.  	Please cancel claims 18, 20, 28 without prejudice or disclaimer.  

Conclusion:
4.	Claims 1-8, 13-14, 16-17, 21, 23-24, 26-27 and 30-34 are allowed. 

Advisory Information:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOZIA M HAMUD whose telephone number is (571)272-0884. The examiner can normally be reached Monday-Friday 8AM-4:30Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FOZIA M HAMUD/Examiner, Art Unit 1647                                                                                                                                                                                                        05 May 2022

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647